WALLER, Circuit Judge
(concurring in result).
I concur in the reversal because I agree that a justiciable issue was before the lower Court, but I do not attribute the same significance as does the main opinion, to the failure of the record to show whether or not the Examiner and Chief Examiner of the plaintiff were authorized to advise the defendant as to the course to follow in ant swer to his request for an increase in rent.
Those agents of the plaintiff purported to act with authority. They were officials In the Rent Control Office in that area and acted within what, to a layman, was the apparent, if not the actual, scope of official authority. There was nothing to put him on notice of their lack of authority, and if he acted on their advice in good faith, after a disclosure to them of the facts, it would come with ill grace for the plaintiff to seek to penalize him for following such advice.
Moreover, the administrator has not questioned their authority in advising defendant but merely the correctness of the advice which the agents gave. The lack of authority was not raised by the litigants either in this Court or in the lower Court. We should not inject the point into this case unless it is essential to a correct decision. I do not think the question of the authority of the plaintiff’s examiners to advise defendant is necessary to a decision because if, in the absence of fraud or deception on the part of the defendant, he received, and acted upon, erroneous but non-collusive advice of agents of the plaintiff, such action by defendant ought not to call a court of conscience into action for the purpose of granting damages to such plaintiff, at least in the absence of a clear showing that prior to the bringing of this suit plaintiff had disavowed such advice and afforded defendant a reasonable opportunity to discontinue *397the objectionable course of conduct by defendant taken pursuant to such advice.
A plaintiff should not be permitted in equity to use the mistake of his agent, even though the mistake be unauthorized and unratified, as the basis of a right of action whereby he expects to transmit the entire impact of such mistake to a defendant who has no complicity in the mistake.
I think, also, that if the administrator wanted to disavow the authority of his examiners to give advice to landlords in the circumstances of defendant, the burden would be on him to show that his examiners acted without authority.
And finally, Sec. 12-1603 of the OPA Manual, under the title of “Rent Examiner”, provides, in part, as follows:
“01. The rent examiner is directly responsible to the rent director. He shall:
ifc ;}« ij< ift ❖
“C: Make determinations on the basis of inspection reports and on the basis of information obtained either orally or in ■writing from the landlords and tenants involved in specific cases.”
From the foregoing regulation it seems clear that the Rent Examiners had the authority to make the determination which they did in defendant’s case.